ORIGINAL                                           06/28/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: PR 22-0004


                                       PR 22-0004
                                                                        JUN 2 8 2022
                                                                                  - _ciwoocl
                                                                    Clerk of Supreme Court
                                                                       State of lvlontarta

 IN RE THE PETITION OF
                                                                    ORDER
 MITCHELL LIVINGSTON JOHN WERBELL V




       Mitchell Livingston John WerBell V has petitioned this Court for admission to
active status in the State Bar of Montana after having been on inactive status since
September 2020.
       IT IS ORDERED that upon payment of the appropriate fees to the State Bar of
Montana, Petitioner shall be admitted to the active practice of law in the state of Montana.
       IT IS FURTHER ORDERED that Petitioner has shown that Petitioner's occupation
during inactive status is sufficient to warrant admission to active status without being
required to make up continuing legal education requirements for the time Petitioner was
on inactive status.
       The Clerk is directed to provide copies of this Order to Petitioner and to the State
Bar of Montana.
       DATED this         day of June, 2022.


                                                 For the Court,



                                                 By
                                                                  Chief Justice